Case 15-41960-JJR13   Doc   Filed 03/04/19 Entered 03/04/19 12:56:04   Desc Main
                            Document     Page 1 of 5
                            3/4/2019




Case 15-41960-JJR13   Doc      Filed 03/04/19 Entered 03/04/19 12:56:04   Desc Main
                               Document     Page 2 of 5
                            March 4, 2019




                                                     /s/ Alexis Van Zilen
                                                     Alexis Van Zilen
                                                     avzilen@rascrane.com




Case 15-41960-JJR13   Doc   Filed 03/04/19 Entered 03/04/19 12:56:04        Desc Main
                            Document     Page 3 of 5
Case 15-41960-JJR13   Doc   Filed 03/04/19 Entered 03/04/19 12:56:04   Desc Main
                            Document     Page 4 of 5
Case 15-41960-JJR13   Doc   Filed 03/04/19 Entered 03/04/19 12:56:04   Desc Main
                            Document     Page 5 of 5
